DAUKSCH, JAMES C., Jr., Associate Judge.
This is an appeal from a denial of unemployment compensation benefits. We reverse.
Appellant was an engineer with RCA Corporation. When his job dissolved because the projects he worked under were phased out he was offered a job as a systems analyst. He protested he was unable to do that type of work and the record reflects he was fired by his previous employer because he could not do the work of a systems analyst. Despite his protests he was urged to try to do the work and if he found he could not perform that RCA would “probably find him a job” in the company as an engineer.
After beginning the systems analysis job it became apparent to him that he was of *1056no value in that position and had a few discussions with his superiors about resigning, transferring or taking a leave of absence. He.was sent to the personnel department and was told he could either be terminated immediately or take an unpaid leave of absence for thirty days to look for other work. He was told that if he did not return to work after the thirty-day leave then his leave of absence would be changed automatically to termination.
The commission has denied appellant benefits because it determined that he “voluntarily quit because of dissatisfaction with the work assignment.” The record does not support that finding, in our opinion. No representative for RCA appeared at the hearing but one did speak to the referee on the telephone during the hearing. Appellant testified and corroborated his testimony with evidence from an industrial psychologist. It is clear from all of the evidence that appellant is an engineer, not a systems analyst, and is unable to be a systems analyst. It is also clear from all of the evidence that RCA gave appellant only two options; one, that he could be immediately terminated or two, that he could wait thirty days while seeking other employment, without pay, and then be terminated. Those are not options unless one is called fast firing and the other slow firing. It is clear that RCA had no engineering job for appellant to do and apparently could not locate him in any other position for which he was trained. RCA cut him adrift in a systems analyst job he was incapable of performing and when he sank there, no assistance was offered by RCA. Unemployment compensation is meant to save persons in this situation.
The decision of the Unemployment Appeals Commission is reversed and this cause remanded for payment of the benefits.
REVERSED AND REMANDED.
LETTS and WALDEN, JJ., concur.